101 F.3d 683
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Stanley MOORE, Plaintiff-Appellant,v.Donald SELSKY, Christopher Artuz, R. Sanford, Lieutenant,Mr. Shannon, Sergeant, Defendants-Appellees.
No. 95-2746.
United States Court of Appeals, Second Circuit.
April 30, 1996.

1
APPEARING FOR APPELLANT:  Stanley Moore, Pine City, New York, pro se.


2
APPEARING FOR APPELLEE:Vincent Leong, Assistant Attorney General of the State of New York, New York, New York.


3
S.D.N.Y.


4
AFFIRMED.


5
Before VAN GRAAFEILAND, MAHONEY, Circuit Judges, and CARTER,* District Judge.


6
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York and was taken on submission.


7
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.


8
1. Plaintiff-Appellant Stanley Moore appeals from a judgment entered October 19, 1995 in the United States District Court for the Southern District of New York that denied Moore's motion for partial summary judgment and granted summary judgment in favor of the defendants-appellees.  The district court found no merit in Moore's claim that defendants violated his due process rights at a Tier III disciplinary hearing.


9
2. We affirm substantially for the reasons stated in the memorandum opinion of the district court.  See Moore v. Selsky, No. 93 Civ. 0763(LK), slip op.  (S.D.N.Y. Oct. 13, 1995).



*
 The Honorable Robert L. Carter, United States District Judge for the Southern District of New York, sitting by designation